DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
As per the instant Application having Application number 16/024,278, the examiner acknowledges the applicant's submission of the AFCP request dated 6/28/2021. At this point, claims 1, 8 and 15 have been amended and claims 22-35 are added new. Claims 1, 2, 8, 9, 15, 16 and 22-35 are pending. Applicant’s arguments have been considered and found persuasive. The 35 USC 103 Rejections of claims 1, 2, 8, 9, 15, 16 have been withdrawn.
Allowable Subject Matter
Claims 1, 2, 8, 9, 15, 16 and 22-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 8 and 15, in the instant application is the combination with the inclusion in these claims of the limitations of a storage control device comprising:
“…wherein determining the new backup policy comprises changing a backup storage location to a higher performance location in response to an increase in storage performance in the backup source system, changing a duration of a backup window, and changing a start time of the backup window and a stop time of the backup window to coincide with a period of time where additional computing resources of the backup source system are available; automatically activating the new backup policy, including increasing a backup frequency in response to an increase in voltage used by  a solid state drive in the backup source system to store data”.
Prior art Martinez Lerin et al. (US PGPUB 2016/0054946) teaches where the data center dynamically allocates its computers, networks and storage virtualized resources in order to make efficient use of resources and solve or mitigate bottlenecks and failures quickly. In particular, volume scale out is performed to satisfy an expected or unexpected increase on the read-workload demand of a service, that cannot be satisfied with a single logical volume. Moreover, volume migration is performed to satisfy an , changing a duration of a backup window, and changing a start time of the backup window and a stop time of the backup window to coincide with a period of time where additional computing resources of the backup source system are available; automatically activating the new backup policy, including increasing a backup frequency in response to an increase in voltage used by  a solid state drive in the backup source system to store data”.
Dependent claim(s) 2, 9, 16 and 22-35 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 8 and 15 upon which claims 2, 9, 16 and 22-35 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135